Citation Nr: 0118822	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis and 
swelling of joints to include as due to mustard gas exposure.

2.  Entitlement to service connection for arteriosclerotic 
heart disease to include as due to mustard gas exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) to include as due to mustard gas 
exposure.

4.  Entitlement to service connection for silicosis of the 
lung to include as due to mustard gas exposure.

5.  Entitlement to service connection for asthma to include 
as due to mustard gas exposure.

6.  Entitlement to service connection for glaucoma to include 
as due to mustard gas exposure.

7.  Entitlement to service connection for tinnitus to include 
as due to mustard gas exposure.

8.  Entitlement to service connection for a gall bladder 
disability to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.  For 
example, in his substantive appeal, the veteran has reported 
receiving outpatient treatment at the VA outpatient clinic in 
Viera, Florida.  Although private medical records appear to 
have been associated with the claims file, no recent VA 
treatment records were considered in the context of the 
current appeal.  The VA's statutory duty to assist includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Furthermore, it is noted that the 
veteran was not afforded an examination in the context of the 
current claims. 

Also, because the veteran's claim for service connection 
includes certain respiratory disabilities, claimed as 
secondary to mustard gas exposure, the VA has further 
enumerated responsibilities in the development of his claims, 
which includes verification of the veteran's participation in 
mustard gas experiments during service.  

The VA Adjudication Procedure Manual, M21-1, sets forth 
procedures for development of mustard gas exposure claims, at 
Part III, paragraph 5.18.  For example, Section 5.18 f 
provides instructions on the development of evidence of 
exposure to chemical weapons agents for Army veterans.  The 
section states that prior to the early 1950s, information 
about a person's participation in any kind of testing by the 
Army was placed in the individual's service medical records.  
These records are ordinarily stored at the National Personnel 
Records Center (NPRC) in St. Louis.  

The RO was informed in August 1998 that his service medical 
records were possibly destroyed in a 1973 fire at the NPRC.  
However, the Board notes that those medical records were 
never located at the NPRC in 1973, but have continuously been 
in the possession of VA since March 1952.  While his medical 
records do not corroborate exposure to mustard gas, the 
manual also indicates that the VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the pertinent lists.  Finally, 
M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18 f (4) 
also instructs that development of claims involving Army 
chemical weapons testing prior to 1955 can also be developed 
by a check for records at the Army Chemical and Biological 
Defense Command at Aberdeen Proving Grounds, Maryland.  
Satisfactory evidence of development vis-à-vis  these other 
sources is not of record.  The veteran must be afforded full 
development of his claim in light of the most recent VA 
procedures for claims of this type. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO should obtain copies of any 
outpatient treatment records from the VA 
outpatient clinic in Viera, Florida not 
already of record pertaining to the 
claimed disabilities for incorporation 
into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claims file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.  

2.  The RO should undertake development 
as set forth above and as outlined in the 
M21-1 to attempt to verify the veteran's 
participation in mustard gas experiments.

3.  Thereafter, if and only if the 
evidence shows exposure to mustard gas or 
other chemical agents, the RO should 
schedule the veteran for VA examination 
to determine the likely etiology, if 
possible, of his claimed arthritis and 
swelling of joints, arteriosclerotic 
heart disease, COPD, silicosis of the 
lung, asthma, glaucoma, tinnitus, and 
gall bladder disability.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to preparation of the 
examination report.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluations of the veteran's 
claimed disabilities.  

Based on his/her review of the case, it 
is requested that the examiner(s) express 
an opinion as to whether it is at least 
as likely as not (a 50 % or greater 
likelihood) that the veteran is suffering 
from current disability due to disease or 
injury incurred in or aggravated by 
service, to include exposure to mustard 
gas or other blistering agents if such 
exposure is established.  The examination 
reports should reflect review of 
pertinent material in the claims folder 
and include the factors upon which the 
opinions are based.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




